Title: To John Adams from François Adriaan Van der Kemp, 7 February 1803
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld 7 Febr. 1803.

In returning you my remarks—I hope to enjoy ere long the satisfaction, that, after a Second perusal, you may find them worthÿ a place among the Mem. of your Academÿ: if So, my debt towards you will be increased, as you may claim their additional value. However this may be, I am preparing a Memoir on the use of copper by the Greeks, addressed to John Luzac—to pay a part of the Intrest—if I can not, as I fore See, liquidate the capital. If you deem it deserving a place—it must increase my obligation.
In the European Acad. and Societies often a few copies are printed, of particulars diss:—If Such a custom was adopted in America—I Should rejoice— in being favoured—with one for Mr. Boon—one for Prof. Pallas and one for my Self—tho’ I am not vain enough to expect or request an exception in mÿ favour—You know I can not purchase them. will you exhilarate me, when you have obtained the Imprimatur? I did not yet receive anÿ answer from Philadelphia. Permit me, to recommend me Self and mÿ familÿ to your honoured remembrance while I remain with an affectionate esteem and the highest considerations of respect / Dear Sir! / Your most Obe’d. and Oblig. Sert:

Fr. Adr. van der kemp.
P.S. Should you deem it desirable, that my Lett. to Chase. L. Should undergowent a revision—and think it worthy thÿ trouble—with a view of having it published—then I Shall ask his leave—to join his Letter—which would be a requisite to understand it. I have yet new materials.

